Case: 19-30535     Document: 00515515644        Page: 1   Date Filed: 08/04/2020




                        REVISED AUGUST 4, 2020

         United States Court of Appeals
              for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 3, 2020
                                No. 19-30535                      Lyle W. Cayce
                                                                       Clerk

 Peggy Mays, Individually & as Personal Representative,
 on behalf of James L. Mays Estate; Daphne Lanclos; Brent
 Mays; Jared Mays,

                                                       Plaintiffs—Appellees,

                                    versus

 Chevron Pipe Line Company,

                                                     Defendant—Appellant.



                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 6:14-CV-3098


 Before Barksdale, Higginson, and Duncan, Circuit Judges.
 Stuart Kyle Duncan, Circuit Judge:
       James Mays was killed in an explosion on an offshore platform owned
 by appellant Chevron Pipe Line Company (“Chevron”). Mays was directly
 employed    by     a   Chevron    subcontractor,   Furmanite     American
 (“Furmanite”), which serviced valves on Chevron’s platforms. Mays’
 widow and children sued Chevron for state-law wrongful death, and Chevron
Case: 19-30535      Document: 00515515644         Page: 2     Date Filed: 08/04/2020




                                  No. 19-30535



 claimed immunity under the state workers’ compensation scheme. The
 parties agree that state immunity does not protect Chevron if Mays’ accident
 was covered by the federal Longshore and Harbor Workers’ Compensation
 Act (“LHWCA”), 33 U.S.C. §§ 901–50, which extends to injuries
 “occurring as the result of” natural-resource extraction on the Outer
 Continental Shelf (“OCS”). 43 U.S.C. § 1333(b). This question of LHWCA
 coverage was submitted to the jury, based on evidence that even though the
 platform Mays was working on was in Louisiana waters, it was connected to
 Chevron’s OCS platforms; that the fatal explosion was caused by gas flowing
 from those platforms; and that those platforms had to be shut down due to
 the accident. The jury found Mays’ death was caused by Chevron’s OCS
 activities, which meant that the LHWCA applied and that Chevron did not
 enjoy state immunity. The jury found Chevron 70% at fault for Mays’ death
 and awarded his widow $2 million for her loss of Mays’ affection.
        Chevron’s central argument on appeal concerns the jury instructions.
 Chevron insists they violated the Supreme Court’s decision in Pacific
 Operators Offshore, LLP v. Valladolid, which interpreted the federal law
 extending LHWCA coverage to OCS activities. 565 U.S. 207 (2012).
 Chevron argues that under Valladolid, the jury should have been asked only
 whether the OCS activities of Mays’ direct employer, Furmanite, caused his
 death. According to Chevron, Furmanite had no OCS activities, and so the
 LHWCA could not have applied to supplant Chevron’s state immunity.
 Asking instead about the link between Mays’ death and Chevron’s OCS
 operations, Chevron urges, was legal error that requires reversing the jury
 verdict and rendering judgment in Chevron’s favor.
        Chevron misreads Valladolid. That decision, consistent with the
 language of the statute it interpreted, requires only a link “between the injury
 and extractive operations on the shelf.” Id. at 211. It does not specify which


                                        2
Case: 19-30535       Document: 00515515644          Page: 3     Date Filed: 08/04/2020




                                   No. 19-30535



 employer’s OCS operations are relevant in a case, like this one, where a
 subcontractor’s employee does work for a contractor with OCS operations.
 Chevron would extract from Valladolid a limitation it does not contain. We
 therefore reject Chevron’s argument that the jury instructions violated
 Valladolid. We also reject Chevron’s alternative arguments that the evidence
 failed to link Mays’ death with Chevron’s OCS operations and that the
 district court abused its discretion in not reducing Mrs. Mays’ damages.
        The judgment of the district court is affirmed.
                                         I.
        James Mays worked as a valve technician for Furmanite. On
 September 13, 2014, Mays was killed while servicing a valve at the Lighthouse
 Point natural gas platform, which is part of Chevron’s Henry Gas Gathering
 System (“Henry System”). The platform lies in Louisiana’s territorial
 waters, but the Henry System includes other platforms outside Louisiana
 waters on the OCS. 1 Two such platforms are connected by pipeline to the
 platform on which Mays was killed. To stop the gas flowing through the
 breached valve that caused Mays’ death, Chevron had to shut off gas flow
 from the two connected OCS platforms. At the time of the accident, Mays
 was working pursuant to a contract between Chevron and Furmanite, under
 which Furmanite provided maintenance and repair services to several Henry
 System platforms.
        Mays’ estate, wife, and children (collectively, “plaintiffs”) sued
 Chevron in federal district court, invoking the court’s diversity jurisdiction



        1
           The OCS comprises “all submerged lands lying seaward” of state-controlled
 navigable waters but within the United States’ exclusive economic zone. 43 U.S.C.
 § 1331(a); see also id. § 1301(a).


                                         3
Case: 19-30535        Document: 00515515644            Page: 4      Date Filed: 08/04/2020




                                     No. 19-30535



 and raising tort claims under Louisiana law. Specifically, they alleged
 Chevron failed to maintain the valve Mays was working on and also
 misinformed him about the valve’s manufacturer. They asserted these
 mistakes led Mays to inadvertently breach the pipeline’s pressure barrier,
 triggering an explosion that killed him.
         Chevron moved for summary judgment, claiming immunity as Mays’
 “statutory employer” under the Louisiana Workers’ Compensation Act
 (“LWCA”), LA. REV. STAT. ANN. §§ 23:1020–1470. A statutory employer
 is one that receives work from someone by contracting with his direct
 employer. See id. § 23:1061(A)(1). The statutory employer may owe the
 employee workers’ compensation under certain circumstances. In exchange,
 the statutory employer, like the direct employer, is immune from tort
 liability. Id.; see also id. § 23:1032(A)(1).
        In response, the plaintiffs argued this state-law immunity did not
 apply because Mays was covered by the federal LHWCA. By its terms, the
 state LWCA does not apply where the LHWCA does. 2 The plaintiffs argued
 the LHWCA applied to Mays’ death because of the accident’s ties to the
 OCS. Another federal law, the Outer Continental Shelf Lands Act
 (“OCSLA”), 43 U.S.C. §§ 1331–56, extends the LHWCA to injuries
 “occurring as the result of” OCS operations. 43 U.S.C. § 1333(b). This
 extension applies where (1) an employee’s injury “result[s] from” OCS
 extractive operations, and (2) his employer is an “employer” under



         2
             See LA. REV. STAT. ANN. § 23:1035.2 (providing that “[n]o [LWCA]
 compensation shall be payable” to employees “covered by . . . the [LHWCA], or any of its
 extensions”); see also, e.g., Johnson v. ACE Am. Ins. Co., 2015-0277 (La. App. 4 Cir.
 9/23/15), 176 So. 3d 609, 610–11 (explaining LWCA is inapplicable “if [employee] is
 eligible to receive benefits under the LHWCA or other federal compensation scheme”).


                                            4
Case: 19-30535         Document: 00515515644              Page: 5      Date Filed: 08/04/2020




                                       No. 19-30535



 OCSLA. 3 See Barger v. Petroleum Helicopters, Inc., 692 F.2d 337, 340 (5th Cir.
 1982); Stansbury v. Sikorski Aircraft, 681 F.2d 948, 950 (5th Cir. 1982). 4 An
 injury “result[s] from” OCS extractive operations if it has a “substantial
 nexus” to those operations. Valladolid, 565 U.S. at 222. Chevron responded
 that it was not Mays’ “employer” under OCSLA and that Mays’ death could
 have had no nexus to OCS operations because his direct employer,
 Furmanite, had no such operations.
         The district court initially agreed with Chevron and granted summary
 judgment. It ruled that whoever the relevant employer might be under
 OCSLA (Chevron or Furmanite), the plaintiffs failed to identify any evidence
 showing a “substantial nexus” between Chevron’s OCS operations and
 Mays’ death. On the plaintiffs’ motion to alter or amend the judgment,
 however, the court changed its mind. It found a genuine dispute of material
 fact as to the substantial-nexus requirement because, contrary to its prior
 understanding, the incident involved “gas being transported by pipeline from
 the [OCS]” and caused Chevron to shut down two OCS platforms. The court
 denied Chevron’s motion to certify that ruling for interlocutory appeal.



         3
             An “employer” under OCSLA is
         an employer any of whose employees are employed in . . . operations
         conducted on the [OCS] for the purpose of exploring for, developing,
         removing, or transporting by pipeline the natural resources, or involving
         rights to the natural resources, of the subsoil and seabed of the [OCS].
 43 U.S.C. § 1333(b)(2).
         4
           Ordinarily, to qualify for LHWCA coverage, an employee must meet maritime
 “situs” and “status” tests. See 33 U.S.C. §§ 903(a), 902(3); see also generally Wood Grp.
 Prod. Servs. v. Malta, 930 F.3d 733, 737, 743 (5th Cir. 2019) (discussing situs and status).
 Because OCSLA has its own status test, however, “there is no need for an employee to
 whom OCSLA applies to satisfy independently the two-fold situs and status test for
 LHWCA coverage.” Stansbury, 681 F.2d at 950–51.


                                              5
Case: 19-30535          Document: 00515515644            Page: 6   Date Filed: 08/04/2020




                                          No. 19-30535



        The case proceeded to trial before a different district judge. 5 At the
 close of the plaintiffs’ case and again at the close of evidence, Chevron moved
 for judgment as a matter of law (“JMOL”), relying on its contention that
 there was no connection between Mays’ death and any OCS operations of
 Furmanite. The motions were denied, and the jury was instructed to
 determine whether there was a substantial nexus between Mays’ death and
 Chevron’s OCS operations. The jury found there was. It assigned 70% of the
 fault for Mays’ death to Chevron and 30% to Mays, and awarded damages of
 over $2.9 million, including $2 million to Mrs. Mays for loss of affection. The
 district court denied Chevron’s renewed motion for JMOL. Chevron also
 moved for remittitur of the $2 million awarded to Mrs. Mays. The district
 court sustained all but $527.54 of the award and entered an amended
 judgment. Chevron timely appealed.
                                              II.
        We review a district court’s ruling on a renewed JMOL motion de
 novo, applying the same standards as the district court. MultiPlan, Inc. v.
 Holland, 937 F.3d 487, 494 (5th Cir. 2019) (quoting N. Cypress Med. Ctr.
 Operating Co. v. Aetna Life Ins. Co., 898 F.3d 461, 473 (5th Cir. 2018)). A
 party is entitled to JMOL when “[the] party has been fully heard on an
 issue . . . and the court finds that a reasonable jury would not have a legally
 sufficient evidentiary basis to find for the party on that issue.” Fed. R. Civ.
 P. 50(a)(1). We examine the evidence as a whole and “in the light most
 favorable to the non-moving party.” Herster v. Bd. of Supervisors of La. State
 Univ., 887 F.3d 177, 184 (5th Cir. 2018) (quoting Carmona v. Sw. Airlines Co.,
 604 F.3d 848, 854 (5th Cir. 2010)). A jury verdict lacks a legally sufficient



        5
            The original judge retired.


                                               6
Case: 19-30535      Document: 00515515644          Page: 7     Date Filed: 08/04/2020




                                  No. 19-30535



 evidentiary basis “where the facts and inferences point so strongly and
 overwhelmingly in favor of the moving party that reasonable jurors could not
 arrive at a contrary verdict.” Id. “[T]he court may not make credibility
 determinations or weigh the evidence, as those are jury functions.” N.
 Cypress Med. Ctr., 898 F.3d at 473 (quoting Fairchild v. All Am. Check
 Cashing, Inc., 815 F.3d 959, 966 (5th Cir. 2016)). “Where a jury verdict has
 been rendered, . . . we are ‘especially deferential’ to the verdict.” MultiPlan,
 937 F.3d at 494 (quoting Johnson v. Thibodaux City, 887 F.3d 726, 731 (5th
 Cir. 2018)).
         We review the district court’s ruling on a remittitur motion for abuse
 of discretion. Longoria v. Hunter, 932 F.3d 360, 364 (5th Cir. 2019); Esposito
 v. Davis, 47 F.3d 164, 167 (5th Cir. 1995).
                                       III.
        Chevron raises three issues on appeal. First, it claims the district court
 misapplied the Supreme Court’s Valladolid decision by instructing the jury
 to determine whether there was a substantial nexus between Mays’ death and
 Chevron’s—as opposed to Furmanite’s—OCS operations. Second, even
 assuming the focus was correctly on Chevron’s OCS operations, Chevron
 argues the link between those operations and Mays’ death was so “indirect”
 and “tenuous” that it failed the substantial nexus test as a matter of law.
 Third, Chevron argues the district court abused its discretion by refusing to
 reduce Mrs. Mays’ $2 million because the facts were not “especially tragic”
 compared to other cases and supported at most a $700,000 award. We
 address each issue in turn.




                                        7
Case: 19-30535        Document: 00515515644             Page: 8      Date Filed: 08/04/2020




                                      No. 19-30535



                                           A.
         Chevron first argues the district court erred in instructing the jury to
 focus on the connection between its own OCS operations and the accident. 6
 Instead, it claims, the jury should have been instructed to consider the nexus
 between Mays’ death and Furmanite’s operations. Because Furmanite had
 no OCS operations, Chevron argues, it was entitled to JMOL. Chevron’s
 argument turns on what it calls the “plain language” of the Supreme Court’s
 “holding” in Valladolid, and so we examine that decision in some detail.
         Valladolid resolved a circuit split over the causation standard in 43
 U.S.C. § 1333(b), the OCSLA provision that extends LHWCA coverage to
 OCS extraction–related injuries. The provision applies the LHWCA to
 injuries “occurring as the result of operations conducted on the [OCS].” Id.
 Our circuit had held this language established a narrow “situs-of-injury” test,
 covering injuries on an OCS platform or on waters above the OCS. Mills v.
 McDermott, Inc., 877 F.2d 356, 362 (5th Cir. 1989) (en banc). By contrast, the
 Third Circuit had read the same language to establish a broader test covering
 any injuries that would not have occurred “but for” OCS operations. See
 Curtis v. Schlumberger Offshore Serv., Inc., 849 F.2d 805, 811 (3d Cir. 1988).
 In Valladolid, the Supreme Court rejected both formulas in favor of the Ninth
 Circuit’s middle-ground test, which required a “substantial nexus between
 the injury and extractive operations on the shelf.” 565 U.S. at 211 (quoting
 Valladolid v. Pac. Operations Offshore, LLP, 604 F.3d 1126, 1139 (9th Cir.




         6
          As noted, the reason for asking this jury question was to determine whether Mays
 was covered by OCSLA’s extension of the LHWCA to OCS-related injuries. 43 U.S.C.
 § 1333(b). The parties agree that if the LHWCA applies to Mays via OCSLA, Chevron
 cannot benefit from the Louisiana statutory-employer defense.


                                            8
Case: 19-30535      Document: 00515515644            Page: 9   Date Filed: 08/04/2020




                                   No. 19-30535



 2010)); see id. at 222 (concluding “the Ninth Circuit’s ‘substantial-nexus’
 test is more faithful to the text of § 1333(b)”).
        As it did in the district court, Chevron insists that Valladolid’s “plain
 language” resolves the question here—namely which employer’s OCS
 activities inform the substantial nexus test when a case involves a
 subcontractor (i.e., a “direct” employer) and a contractor (an “indirect”
 employer). Chevron focuses on Valladolid’s statement that the test requires
 “a significant causal link between the injury that [the employee] suffered and
 his employer’s on-OCS operations.” 565 U.S. at 222 (emphasis added). In
 Chevron’s view, this language means that the only relevant employer is the
 “direct, payroll employer.”
        But Valladolid does not stand for that proposition. As the district court
 explained in rejecting this argument, Valladolid involved only a benefits claim
 against a direct employer. See id. at 210. The decision did not involve the
 situation where a subcontractor’s employee claims benefits vis-à-vis a
 contractor, and so had no occasion to explore how the nexus test would apply
 there. Moreover, as discussed, Valladolid asked only what causation standard
 to extract from § 1333(b); it did not address who may qualify as an
 “employer” under OCSLA. Chevron’s fixation on the phrase “his
 employer” in Valladolid thus commits two errors. First, it extends a judicial
 decision beyond its holding, parsing the opinion as if it were a statute. See,
 e.g., Reiter v. Sonotone Corp., 442 U.S. 330, 341 (1979) (“[T]he language of an
 opinion is not always to be parsed as though we were dealing with the
 language of a statute.”). Second, Chevron overlooks that Valladolid phrased
 the test elsewhere in the opinion without mentioning a “employer” at all. See
 565 U.S. at 211 (asking whether “‘the claimant must establish a substantial
 nexus between the injury and extractive operations on the shelf’ to qualify for
 workers’ compensation benefits under the OCSLA” (quoting Valladolid, 604


                                         9
Case: 19-30535        Document: 00515515644              Page: 10      Date Filed: 08/04/2020




                                       No. 19-30535



  F.3d at 1139)); id. at 216–17 (stating “§ 1333(b) extends LHWCA workers’
  compensation coverage to any employee injury, regardless of where it
  happens, as long as it occurs ‘as the result of operations conducted on the
  [OCS]”). 7
          Chevron also relies on our post-Valladolid decision in Baker v. Gulf
  Island Marine Fabricators, L.L.C., 834 F.3d 542 (5th Cir. 2016), but only
  because it quotes Chevron’s preferred “his employer” phrase from
  Valladolid. See id. at 548 (quoting Valladolid, 565 U.S. at 222). Like
  Valladolid, Baker involved only claims against a direct employer. See id. at 544
  & n.1. And, like Valladolid, Baker at times phrased the nexus test without
  referring to the claimant’s “employer.” See id. at 548 (asking whether
  Baker’s activities had “a sufficiently substantial nexus to OCS operations”).
  Even worse for Chevron, in applying the nexus test, Baker did not limit itself
  to asking about the direct employer’s OCS operations but also considered the
  operations of the platform the employee was working on. See id. at 549 (asking
  whether employee’s work was “too attenuated from [the platform’s] future
  purpose of extracting natural resources from the OCS for the OCSLA to
  cover his injury”). 8



          7
             Justice Scalia’s concurrence—which advanced a “proximate cause”
  formulation—did the same. See id. at 223 (Scalia, J., concurring in part and concurring in
  the judgment) (“I would hold that an employee may recover under § 1333(b) if his injury
  was proximately caused by operations on the [OCS].”). These alternative formulations
  underscore that Chevron’s argument is, at bottom, an attempt to construct a holding out
  of one out-of-context phrase from Valladolid.
          8
            The employee in Baker, whose direct employer was Gulf Island, was working on
  a “tension leg offshore oil platform (TLP) named Big Foot,” id. at 544, co-owned by
  Chevron and other companies, see Lloyd’s Syndicate 457 v. FloaTEC, L.L.C., 921 F.3d 508,
  511 (5th Cir. 2019). In concluding there was no substantial nexus, Baker looked to the OCS
  contacts of both Gulf Island and the platform owners. See 834 F.3d at 549 (discussing Big
  Foot’s OCS operations as well as Gulf Island’s lack of OCS operations). Baker did not


                                             10
Case: 19-30535        Document: 00515515644             Page: 11       Date Filed: 08/04/2020




                                       No. 19-30535



          We find more guidance on this issue from the language of § 1333(b).
  That provision requires a link only between the employee’s “injury” and
  extractive “operations conducted on the [OCS].” See 43 U.S.C. § 1333(b)
  (applying LHWCA “[w]ith respect to disability or death of an employee
  resulting from any injury occurring as the result of operations conducted on
  the [OCS]”). It does not restrict the relevant operations to those conducted
  by the employee’s “direct, payroll employer,” as Chevron claims. Given that
  OCSLA and the LHWCA contain numerous, express references to an
  “employer,” 9 § 1333(b)’s omission of the term is presumed purposeful. See
  Russello v. United States, 464 U.S. 16, 23 (1983). Similarly, we see no language
  that would indicate Congress intended OCSLA to alter the relationship
  between a statutory employer and employee. Neither we nor the Supreme
  Court has authority to edit the text, as Chevron evidently imagines. See, e.g.,
  In re Gardenhire, 209 F.3d 1145, 1152 (9th Cir. 2000) (“As judges, of course,
  we must apply statutes as written, not as they should have been written with
  the benefit of hindsight.”).
          Beyond its misplaced reliance on Valladolid and Baker, Chevron’s
  other arguments also fail to support its view that the nexus test must consider
  only a direct employer’s OCS operations. For instance, Chevron argues that


  squarely address the question before us, however, and we decline to overread the opinion.
  We note Chevron does not argue that the jury should have been asked about the OCS
  activities of both Furmanite and Chevron. Whether that would be the proper inquiry in a
  case involving a contractor and subcontractor is therefore not before us.
          9
             See, e.g., 43 U.S.C. § 1333(b)(2) (defining “employer” for OCSLA purposes); 33
  U.S.C. § 902(4) (defining “employer” for LHWCA purposes); id. § 904(a) (discussing
  liability of an “employer” for compensation and specifying when an “employer” is liable
  as “contractor” for compensation to employees of a “subcontractor”); id. § 905(a)
  (setting out conditions under which an “employer” enjoys exclusive liability under
  LHWCA); id. § 930 (detailing “employers’” reporting requirements); id. § 938
  (penalizing an “employer” for certain malfeasance).


                                             11
Case: 19-30535        Document: 00515515644             Page: 12       Date Filed: 08/04/2020




                                       No. 19-30535



  failing to restrict the test to direct employers “eliminates the need for a direct
  employer-employee relationship” under the LHWCA and would give an
  employee benefits “because of a completely unrelated company’s on-OCS
  operations.” We disagree. First of all, Chevron is mistaken that LHWCA
  benefits necessarily demand a “direct employer-employee relationship.” To
  the contrary, the LHWCA expressly provides that an “employer” includes
  a “contractor” (i.e., an indirect employer) who may sometimes be liable for
  benefits to a “subcontractor[’s]” (direct employer’s) employee. 33 U.S.C.
  § 904(a). Nor is it true that failing to limit the nexus test as Chevron urges
  would allow an employee to obtain benefits because of an “unrelated
  company’s on-OCS operations.” OCSLA’s nexus requirement is separate
  from its “employer” requirement. An employee may satisfy the first but not
  the second. See, e.g., Barger, 692 F.2d at 340 (treating these as separate
  requirements). Nor does the nexus requirement override other LHWCA
  provisions that limit who is liable to pay benefits to non-immediate
  employees. See, e.g., 33 U.S.C. § 904(a) (contractor liable for benefits “only
  if . . . subcontractor fails to secure the payment of compensation”).
  Chevron’s arguments pertain only to Valladolid’s substantial-nexus test, and
  it raises no separate argument about its status as an “employer” under the
  LHWCA. 10 We thus express no view on whether Chevron is Mays’
  “employer” under the LHWCA, as extended by OCSLA. 11



          10
             Chevron argues in passing that its OCS operations should not factor into the
  nexus test because it could lead to the “absurd” result of Chevron being considered Mays’
  “employer” for other purposes, such as liability for LHWCA benefits. But there would be
  nothing “absurd” about that outcome. As already noted, the LHWCA expressly foresees
  circumstances under which a contractor is liable for LHWCA benefits to a subcontractor’s
  employee. See 33 U.S.C. § 904(a).
          11
            For instance, Chevron does not argue it is not Mays’ employer because Mays’
  survivors may have received LHWCA benefits from Furmanite’s insurer. See 33 U.S.C.


                                             12
Case: 19-30535         Document: 00515515644              Page: 13       Date Filed: 08/04/2020




                                        No. 19-30535



           Finally, Chevron contends that including its OCS operations in the
  nexus inquiry violates our decisions in Frederick v. Mobil Oil Corp., 765 F.2d
  442 (5th Cir. 1985), and Gates v. Shell Oil, 812 F.2d 1509 (5th Cir. 1987). We
  again disagree. Chevron emphasizes that both decisions held a contractor was
  not an LHWCA “employer” of a subcontractor’s employee—and was thus
  suable in tort—because the subcontractor paid the employee LHWCA
  benefits. See Frederick, 765 F.2d at 446; Gates, 812 F.2d at 1513; see also 33
  U.S.C. § 905(a). These decisions, however, have nothing to say about the
  connection between an injury and the OCS. Neither applied (indeed, both
  long predated) the substantial-nexus test. Instead, the decisions concern
  when a contractor is an “employer” under the LHWCA, an issue Chevron
  does not raise. And even had Chevron raised the argument, it is unclear
  whether these decisions would help it: Chevron disputes 12 that Mays’
  survivors actually received LHWCA benefits from his direct employer,
  which was the determinative factor in Frederick and Gates. 13



  § 905(a) (for exclusive liability purposes, “a contractor shall be deemed the employer of a
  subcontractor’s employees only if the subcontractor fails to secure the payment of
  compensation as required by section 904 of this title”); see also Stansbury, 681 F.2d at 951
  (explaining “OCSLA incorporated only the remedies, not the criteria, of the LHWCA,”
  which “includes 33 U.S.C. § 933(i), which provides that the workers’ compensation is the
  exclusive remedy of an injured employee”). That issue is not before us.
          12
            In a post-argument supplemental brief, Chevron argues that the plaintiffs “did
  not introduce any evidence of LHWCA benefits at trial” and that a letter from Furmanite’s
  insurance carrier stating that Mays’ survivors “would receive LHWCA benefits” was
  inconclusive.
          13
            Gates is unhelpful to Chevron for another reason. It involved a suit under OCSLA
  § 1333(a)(2)(A), which incorporates state law only to the extent it is “not inconsistent
  with” federal law. We concluded Louisiana’s statutory-employer defense was inconsistent
  with the LHWCA immunity scheme (under which the contractor was suable). See 812 F.2d
  at 1513–14. In this case, however, we are sitting in diversity, and so it does not matter
  whether the statutory-employer defense is “inconsistent” with federal law.


                                              13
Case: 19-30535      Document: 00515515644          Page: 14     Date Filed: 08/04/2020




                                   No. 19-30535



         In sum, we reject Chevron’s argument that the district court erred by
  instructing the jury to consider Chevron’s OCS operations in answering the
  substantial nexus question.
                                         B.
         Chevron argues in the alternative that the evidence linking its OCS
  operations to Mays’ death is so “indirect” and “tenuous” that it fails the
  substantial nexus test as a matter of law. Although Chevron’s brief frames
  this as a legal challenge, it is actually an attack on the jury’s factual finding
  that there was “a significant causal link” between Mays’ death and
  Chevron’s OCS operations. That argument faces steep odds: Chevron must
  show the evidence “point[s] so strongly and overwhelmingly in [Chevron’s]
  favor” that no reasonable jury could have ruled as this one did. Herster, 887
  F.3d at 184. We must view the evidence in the light most favorable to the
  plaintiffs, id., and we cannot “make credibility determinations or weigh the
  evidence, as those are jury functions.” N. Cypress Med. Ctr., 898 F.3d at 473
  (cleaned up). On top of all that, we are “especially deferential” to jury
  verdicts. MultiPlan, 937 F.3d at 494 (citation omitted). Measured against
  those daunting standards, Chevron’s argument falls short.
         The substantial nexus question submitted to the jury is “fact-
  specific” and “depend[s] on the individual circumstances of each case.”
  Baker, 834 F.3d at 548–49 (quoting Valladolid, 565 U.S. at 222). Chevron
  essentially quarrels with the weight the jury gave certain facts. For instance,
  it argues that only “some” of the gas released from the valve Mays breached
  “originated from on-OCS facilities.” Similarly, it points out that only
  “some” of the Henry System platforms shut down in the wake of Mays’
  accident were on the OCS. Chevron claims these facts show “neither a
  significant nor direct link” between Mays’ death and Chevron’s OCS
  operations. But the jury could have drawn different inferences from the


                                         14
Case: 19-30535          Document: 00515515644               Page: 15        Date Filed: 08/04/2020




                                          No. 19-30535



  evidence as a whole. For example, the jury heard expert testimony from an
  engineer that the gas that escaped from the breached valve was extracted
  from the OCS and was a “direct factor in Mr. Mays’ fatal injury.” The jury
  also heard uncontested evidence that the platform Mays was working on
  when he was killed was connected to two OCS platforms and that gas flow
  from those specific platforms had to be shut down because of the accident. 14
  There was also testimony that Furmanite maintained and repaired
  Chevron’s valves “extensively” and that Chevron had contracted with
  Furmanite for valve services on the Henry System, including for its on-OCS
  platforms. As the district court correctly concluded, this evidence presented
  a jury question as to whether there was a significant causal link between
  Mays’ death and OCS activities. Chevron fails to explain why the jury’s
  affirmative finding was so contrary to the overwhelming weight of the
  evidence as to be irrational. See Herster, 887 F.3d at 184. Instead, Chevron
  effectively asks us to reweigh the evidence, something we cannot do. See
  MultiPlan, 937 F.3d at 494; N. Cypress Med. Ctr., 898 F.3d at 473.
          Chevron relies heavily on our decisions in Herb’s Welding v. Gray, 766
  F.2d 898 (5th Cir. 1985), and Baker, 834 F.3d 542, but neither is on point.
  Herb’s Welding is superficially similar to Mays’ case: it involved an OCSLA
  benefits claim by a welder injured while working on a fixed rig in Louisiana
  waters connected indirectly to an OCS platform. See 766 F.2d at 899–900.


          14
             This is precisely the kind of evidence that led the district court to reverse its
  initial summary judgment in Chevron’s favor. As the court explained, the plaintiffs’
  evidence showed that “pressurized natural gas originating from the OCS was being
  transported by pipeline through the valve on the Lighthouse platform which Mr. Mays was
  attempting to repair at the time of his death.” The court also relied on evidence that “at least
  one OCS platform transported natural gas by pipeline to and through the valve at issue
  (Tiger Shoals A – 217A), and two OCS platforms had to be shut in to stop the release of
  pressurized gas through the pipeline and valve involved in Mr. Mays’ death.”


                                                15
Case: 19-30535         Document: 00515515644              Page: 16       Date Filed: 08/04/2020




                                        No. 19-30535



  The likeness ends there, however. Unlike our case, the injury in Herb’s
  Welding was not linked in any way to gas produced on the OCS, nor did the
  incident cause the shut-down of OCS platforms. 15 Furthermore, the decision
  (from 1985) applied an embryonic version of our court’s “situs-of-injury”
  test, which was eventually rejected in Valladolid. 16 Baker is even further
  afield: it involved a marine carpenter injured on land while building a housing
  module “which would ultimately be integrated into an [offshore platform],
  which would ultimately be placed on the OCS.” 834 F.3d at 544, 548. We
  affirmed the Benefit Review Board’s (“BRB”) decision that Baker’s work
  was “too attenuated” from OCS activities to satisfy the substantial nexus
  test. Id. at 549. We reject Chevron’s argument that Baker is “analogous” to
  this case because Mays also spent much of his employment on land 17 and


          15
             Gray injured his knee running away from an explosion caused when he burned
  through a gas flow line. See Herb’s Welding v. Gray, 470 U.S. 414, 416–17 (1985). Nothing
  in the various opinions suggests any concrete link between Gray’s injury and gas from the
  OCS. Nor, unlike our case, was Gray’s rig directly connected to an OCS platform. Rather,
  “the platform on which [Gray] was injured was connected by a gas flow line to a
  second platform within state waters which in turn was connected by a flow line to a third
  platform located on the shelf.” Herb’s Welding, 766 F.2d at 899–900. Because this case
  lends no help to Chevron in any event, we need not consider how the substantial-nexus test
  might apply to it.
          16
             See id. at 900 (“Under our decision, an employee’s [OCSLA] coverage will
  change depending on the rig to which he is assigned on a particular day.”); see also
  Valladolid, 565 U.S. at 215 (rejecting our situs-of-injury test because “nothing in [the]
  language [of § 1333(b)] suggests that the injury to the employee must occur on the OCS”).
          17
            Chevron argues in passing that the district court wrongly excluded evidence that
  Mays spent 90% of his time working on land. We need not consider whether this was an
  abuse of discretion because Chevron—in barely one page devoted to this issue—makes no
  attempt to explain why the exclusion affected Chevron’s “substantial rights.” EEOC v.
  Manville Sales Corp., 27 F.3d 1089, 1093 (5th Cir. 1994); see, e.g., JTB Tools & Oilfield
  Servs., L.L.C. v. United States, 831 F.3d 597, 601 (5th Cir. 2016) (explaining an issue is
  waived if brief “only repeat[s] conclusory assertions” and “fail[s] to offer any supporting
  argument or citation to authority” (citing Fed. R. App. P. 28(a)(8)); Willis v. Cleco Corp.,
  749 F.3d 314, 319 (5th Cir. 2014); see also United States v. Scroggins, 599 F.3d 433, 446–47


                                              16
Case: 19-30535         Document: 00515515644              Page: 17       Date Filed: 08/04/2020




                                        No. 19-30535



  because Furmanite was not “direct[ly]” involved in Chevron’s OCS
  activities. Baker’s injury had a wafer-thin connection to OCS extraction,
  whereas the evidence here supports finding a more substantial connection
  between Mays’ death and OCS extractive operations. Finally, both Herb’s
  Welding and Baker involved our de novo review of BRB decisions, whereas this
  case involves our review of a jury verdict to which we are “especially
  deferential.” MultiPlan, 937 F.3d at 494 (citation omitted); cf. Baker, 834
  F.3d at 545 (reviewing existence of LHWCA coverage as “a pure question of
  law,” where facts undisputed).
          In sum, we reject Chevron’s argument that the evidence linking its
  OCS operations to Mays’ death failed to meet the substantial nexus test as a
  matter of law. We therefore cannot disturb the jury’s finding on that issue.
                                              C.
          Finally, Chevron claims the district court abused its discretion by
  refusing to reduce the jury’s $2 million loss-of-affection award to Mrs. Mays.
  We disagree.
          A federal court sitting in diversity applies state remittitur standards.
  Foradori v. Harris, 523 F.3d 477, 497 (5th Cir. 2008) (citation omitted).
  Under Louisiana law, “[a]n appellate court may disturb a damages award
  only after an articulated analysis of the facts discloses an abuse of discretion.”
  Miller v. LAMMICO, 2007-1352 (La. 1/16/08), 973 So.2d 693, 711 (citations
  omitted). The reviewing court first examines the specific case’s “facts and
  circumstances,” and only if that reveals an abuse of discretion does the court
  “resort to a review of prior similar awards.” Id. (citations omitted). “It is



  (5th Cir. 2010) (“It is not enough to merely mention or allude to a legal theory.” (citation
  omitted)).


                                              17
Case: 19-30535       Document: 00515515644           Page: 18      Date Filed: 08/04/2020




                                     No. 19-30535



  well-settled that vast discretion is accorded to the trier of fact in fixing general
  damages awards . . . such that an appellate court should rarely disturb an
  award of general damages.” Purvis v. Grant Par. Sch. Bd., 2013-1424 (La.
  2/14/14), 144 So. 3d 922, 927–28 (citations omitted); see also La. Civ.
  Code art. 2324.1.
          Chevron highlights three facts which, it claims, show abuse of
  discretion in the damages award. First, Mays died “instantly,” with no “pre-
  death pain and suffering.” Second, Mrs. Mays did not witness her husband’s
  death nor “suffer any distress associated with watching her husband’s
  condition become progressively worse.” Third, Chevron claims the record
  does not show Mrs. Mays suffered “extraordinary” mental distress,
  requiring “medical or psychiatric treatment due to the accident.” Claiming
  the district court abused its discretion by overlooking these facts, Chevron
  cites eight “comparable” wrongful-death cases with awards ranging from
  $300,000 to $1.5 million, urging that Mrs. Mays’ award should have been
  reduced to $700,000 at most.
         We are not persuaded. In rejecting Chevron’s remittitur motion, the
  district court found that Mrs. Mays “provided compelling testimony” about
  the loss of her husband’s affection. They were married nearly 40 years. Asked
  to name her favorite memory of her husband, she testified, “[H]e is my
  memory. I was with him from the time I was 17.” Mrs. Mays also testified
  that she and Mays had nearly finished building their retirement home, where
  they planned to “sit on the back porch and drink coffee all day.” On the day
  Mays was killed, Mrs. Mays received news of his death while waiting for him
  at a casino in Marksville, where they had planned to spend the weekend to
  celebrate their 39th wedding anniversary. She collapsed and had to be carried
  out. The district court also observed that Mrs. Mays “could not see [Mays’]
  body post-accident because it was so badly mangled.” And because of the


                                          18
Case: 19-30535     Document: 00515515644        Page: 19   Date Filed: 08/04/2020




                                 No. 19-30535



  time spent floating in the gas-tainted water, Mays’ body had such a strong
  odor that he could not be buried in the wooden casket he had chosen before
  he died.
        In sum, we are not persuaded that the district court abused its
  discretion in refusing to reduce Mrs. Mays’ award.
                                     ***
        The judgment of the district court is AFFIRMED.




                                      19